Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 40-41, line 2 each the pronoun “it” makes the claim unclear.  For the purpose of examination the phrase “the continuous loop of masking material” is assumed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 27-33, 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al (US 2005/0136191A1) in view of Sun (US 6,482,264) and Lee et al (US 5,175,018).
As to claims 27-28, Vos et la discloses (Fig 1) a system for applying a paint medium to a substrate (10) using a masking material (5), the system comprising: a source feed (6) for delivering a quantity of masking material close to the substrate, a waste deposit (7) for receiving the masking material when removed from the substrate, a spray nozzle (2) moveable relative to the substrate for applying the paint medium to the substrate and a cleaner (3) arranged to clean excess paint medium from the masking material.  Vos et al lacks teaching a controller for controlling movement of the spray nozzle relative to the substrate as claimed.  Sun teaches (see Fig 1 and column 5, line 37- column 6, line 6) a controller (28) for controlling movement of the spray nozzle relative to the substrate and the speed of delivery of the masking material close to the substrate from the source feed, wherein the speed of movement of the spray nozzle relative to the substrate is capable of being substantially equal to the speed of delivery of the masking material from the source feed.   Lee et al also teaches a controller (712) capable of controlling movement of the spray nozzle relative to the substrate and the speed of delivery of the masking material close to the substrate from the source feed, wherein the speed of movement of the spray nozzle relative to the substrate is capable of being substantially equal to the speed of delivery of the masking material from the source feed (see column 4, lines 24-29, column 5, lines 14-22, claims 
Regarding claim 29, in Vos et al the source feed comprises a roller (see Fig 1).
As to claim 30, in Vos et al the waste deposit comprises a roller (see Fig 1).
Regarding claim 31, Vos et al discloses (see Fig 1) a guide (13, 13’) for facilitating transfer of the masking material from the source feed to the waste deposit.
As to claim 32, in Gamble the guide comprises a pair of rollers (13,13’) spaced apart to contact either side of the masking material (left and right sides of the masking material relative to the spray head).
Regarding claim 33, in Vos et al the pair of rollers (13,13’) is biased in an engaged position to contact the masking material and is moveable out of the engaged position to facilitate loading of the masking material.
As to claim 35, Vos et al teaches adjusting angular adjustment means (motor 2 and disks 3) capable of modifying the angle of the source feed relative to the substrate (see Fig 1 and para [0020] and [0025]).


As to claim 38, in Vos et al the source feed comprises two rollers (6,6’), each roller driving a respective continuous loop of masking material, wherein each continuous loop of masking material is configured to be applied to the substrate, one on each of opposite sides of the nozzle (2).
Regarding claim 39, in Vos et al the source feed comprises a roller (6,6’) configured to accommodate two respective continuous loops of masking material space apart to define a gap therebetween within which the nozzle (2) is positioned, in use.
As to claim 40, in Vos et al the source feed is configured to deliver the continuous loop of masking material such that the continuous loop of masking material is capable of being spaced apart from the substrate by a distance y.
Regarding claim 41, in Vos et al the source feed is configured to deliver the continuous loop of masking material such that the continuous loop of masking material is capable of being spaced apart from the substrate by a distance y.
.

Claims 27-33, 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gamble (US 3,296,999) in view of Sun (US 6,482,264) and Lee et al (US 5,175,018).
As to claims 27-28, Gamble discloses (Figs 1-2) a system for applying a paint medium to a substrate (pails 11) using a masking material (61), the system comprising: a source feed (lower loop 62,63) for delivering a quantity of masking material close to the substrate, a waste deposit (upper loop 62, 63) for receiving the masking material when removed from the substrate, a spray nozzle (25) moveable relative to the substrate for applying the paint medium to the substrate and a cleaner (82) arranged to clean excess paint medium from the masking material.  Gamble lacks teaching a controller for controlling movement of the spray nozzle relative to the substrate as claimed.  Sun teaches (see Fig 1 and column 5, line 37- column 6, line 6) a controller 
Regarding claim 29, in Gamble the source feed comprises a roller (62).
As to claim 30, in Gamble the waste deposit comprises a roller (63).
Regarding claim 31, Gamble discloses (see Fig 1) a guide (82) for facilitating transfer of the masking material from the source feed to the waste deposit.
As to claim 32, in Gamble the guide comprises a pair of rollers (82, 83) spaced apart to contact either side of the masking material.

As to claim 36, in Lee et al the cleaner comprises a reservoir (79) and at least one or more wiping blades (82).
As to claim 37, Gamble lacks teaching a drain and a valve. Lee et al (see Figs 3a, 3f and 8a) the cleaner further comprises a drain (311) for removal of paint material from the reservoir, wherein the drain comprises a valve (711) capable of having a closed position in which paint material cannot exit the reservoir and an open position in which paint material can exit the reservoir (708) through the drain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a drain a valve in Gamble to appropriately dispose or recirculate coating material. 
As to claim 38, in Gamble the source feed comprises two rollers (lower loop 62,63), each roller driving a respective continuous loop of masking material, wherein each continuous loop of masking material is configured to be applied to the substrate, one on each of opposite sides of the nozzle (25).
Regarding claim 39, in Gamble the source feed comprises a roller (62, 63) configured to accommodate two respective continuous loops of masking material space apart to define a gap therebetween within which the nozzle (25) is positioned, in use.

Regarding claim 41, in Gamble the source feed is configured to deliver the continuous loop of masking material such that the continuous loop of masking material is capable of being spaced apart from the substrate by a distance y.
As to claim 42, Gamble lacks teaching a level sensor, a valve in communication with a controller.  Lee et al (see Figs 8b, 9) the cleaner comprises a level sensor (709) for detecting the level of paint medium within the reservoir (708) and the valve (711)  is capable of being controllable by the controller (712) such that when the level of the paint medium within the reservoir is detected to have reached a pre-determined level by the level sensor the valve (711) is moved to the open position to permit paint medium within the reservoir to drain therefrom. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a level sensor, a valve in communication with a controller in Gamble to automatically control the amount of painting medium.

Claim 35 is rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gamble (US 3,296,999) in view of Sun (US 6,482,264) and Lee et al (US 5,175,018) as applied to claim 1 and further in view of Vos et al (US 2005/013691A1).
Gamble lacks teaching adjusting angular adjustment means for modifying the angle of the source feed relative to the substrate.  Vos et al teaches adjusting angular .

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  in Vos et al the guide a pair of rollers is arranged between the source feed (6) and the spray nozzle (2), however a second pair of rollers arranged between the spray nozzle and the waste deposit is not taught. Gamble the guide comprises at least two pairs of rollers (82, 83 and 62 & 63), wherein a first pair of rollers is not arranged between the source feed and the spray nozzle and a second pair of rollers is arranged between the spray nozzle and the waste deposit.  Prior art of record does not disclose or suggest, a system for applying a paint medium to a substrate using a masking material, the system comprising, among others, a source feed, a waste, a spray nozzle, a cleaner and a controller (as claimed see claim 27)  wherein the guide comprises at least two pairs of rollers, wherein a first pair of rollers is arranged between the source .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/